Case 4:09-cr-00043-SPF Document 676 Filed in USDC ND/OK on 11/20/19 Page 1 of 1


            IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,                 )
                                           )
                   Plaintiff,              )
                                           )
 -vs-                                      )
                                           )     Case No. 09-CR-0043-SPF
                                           )
 LINDSEY KENT SPRINGER,                    )
                                           )
                   Defendant.              )


                                     ORDER

        Mr. Springer moves the court to strike or invalidate the government’s brief
which was filed in response to his motion for a reduction of his sentence pursuant
to 18 U.S.C. § 3582(c)(1)(A)(i). Doc. no. 675. Mr. Springer argues that the
response brief—signed by Charles A. O’Reilly (over the title Special Assistant U.S.
Attorney)—is signed by a person not authorized to speak on behalf of the United
States. This argument, which is a variant of other arguments made previously by
Mr. Springer at other stages of his criminal case, is rejected. The motion to strike
or invalidate the government’s response brief (doc. no. 675) is DENIED.
        Mr. Springer also asks to file a reply brief in support of his motion for a
reduction of his sentence. Doc. no. 674. That motion is GRANTED. Mr.
Springer’s reply brief is DUE December 11, 2019.
        IT IS SO ORDERED this 20th day of November, 2019.




09-0043p157.docx
